Citation Nr: 1454607	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  11-24 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a psychotic disorder.

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for depression, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

5.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia and degenerative arthritis. 

6.  Entitlement to an evaluation in excess of 10 percent for tinea pedis.

7.  Entitlement to a compensable evaluation for circumcision residuals. 

8.  Entitlement to medical treatment for a psychosis under 38 U.S.C. § 1702.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to November 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Montgomery, Alabama, currently has original jurisdiction over the Veteran's claims. 

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in August 2014.  Unfortunately, due to problems with the recording equipment, VA was unable to produce a transcript of the hearing.  

Correspondence was sent to the Veteran in October 2014 inquiring whether he desired a new Board hearing in conjunction with this appeal.  In a statement received the following month, the Veteran reported that he did not want another hearing and requested the Board consider his claim based on the evidence of record. 

During the hearing, the Veteran submitted additional evidence.  The RO has not considered this evidence; however, the Veteran has waived consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).  

As discussed in detail in the following decision, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's previously denied claims.  The de novo service connection claim has been recharacterized as reflected on the title page to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  That issue and the Veteran's increased rating claims and claim for treatment under 38 U.S.C. § 1702 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2004 rating decision, the AOJ denied service connection for a psychotic disorder.  The Veteran was notified of this decision and of his appeal rights, but did not timely appeal; nor was new and material evidence received within the following year.

2.  The evidence received since the January 2004 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a psychotic disorder. 

3.  In a January 2009 rating decision, the AOJ continued a prior denial of service connection for PTSD and denied service connection for depression.  The Veteran was notified of this decision and of his appeal rights, but did not timely appeal; nor was new and material evidence received within the following year.

4.  The evidence received since the January 2009 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims of service connection for PTSD and depression. 


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim of entitlement to service connection for a psychotic disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence having been received, the claim of entitlement to service connection for depression is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Here, the AOJ denied service connection for a psychotic disorder in a January 2004 rating decision.  In a January 2009 rating decision, the RO continued a prior denial of service connection for PTSD and denied service connection for depression.  These decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

Evidence received since the January 2004 and January 2009 rating decisions includes additional information on the nature of the Veteran's in-service stressor.  Specifically, while receiving VA outpatient treatment in July 2012, the Veteran reported that he was present at a bombing that occurred at Oktoberfest in Munich, Germany, in 1980.  The Veteran also submitted an August 2014 statement from his sister that indicates that his personality changed following his separation from service.  

Since the Veteran's claims were previously denied because there was no evidence of an in-service injury or disease, the above-mentioned statements are new and material evidence that serve to reopen the previously denied claims.  As this evidence is neither cumulative nor redundant and relates to an unestablished fact needed to establish service connection (i.e., an in-service injury), reopening of the previously denied claims is warranted.

The reopened claims of service connection for PTSD, a psychotic disorder, and depression, will be addressed in the Remand section below.


ORDER


New and material evidence having been received, the claim for service connection for a psychotic disorder is reopened.

New and material evidence having been received, the claim for service connection for PTSD is reopened.

New and material evidence having been received, the claim for service connection for depression is reopened.



REMAND

Additional development is required before the Board may reach the merits of the remaining issues on appeal.

First, the record indicates that the Veteran has been granted disability benefits from the Social Security Administration (SSA).  See, e.g., a December 2010 VA examination report.  While the claims file contains the medical records upon which the Veteran's SSA disability claim was granted, the actual SSA decision has not been obtained.  The possibility that SSA records could contain evidence relevant to the Veteran's claim cannot be foreclosed absent a review of those records.  Indeed, the Veteran has reported that he receives disability benefits from SSA as a due to "mental health issues."  See a September 2010 VA treatment record.  Therefore, the Board finds that an attempt should be made to obtain any legal documents pertaining to the Veteran's grant of benefits from the SSA.  

Second, the Veteran contends that he was present at a bombing that occurred in Munich, Germany, during the 1980 Oktoberfest.  His service treatment records suggest that he received medical treatment in Nurnberg, Germany, on September 25, 1980, one day before the Oktoberfest bombing.  The Veteran's service personnel records should be obtained and associated with the claims file, as they might shed more light on his whereabouts the following day.

Third, the Veteran has not been afforded VA examinations during the appeal period and the current severity of his service-connected disabilities is unknown; accordingly, new VA examinations are necessary.  Additionally, the Veteran should be afforded a VA examination to determine the etiology of his psychiatric disorder(s).  

Finally, on remand, the Veteran's treatment records should be obtained and associated with his claims folder.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all updated VA treatment records dated since October 2012.

2.  Obtain a copy of any decision to grant or deny SSA benefits to the Veteran and associate it with the claims file.  

3.  Request a complete copy of the Veteran's service personnel records. 

4.  Then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all current psychiatric disorders.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.

After examination of the Veteran and a review of the claims file, the examiner should do the following:

a)  The examiner should list all psychiatric disabilities diagnosed on examination. 

b)  For any psychiatric disability other than PTSD diagnosed on examination, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its clinical onset in service or is otherwise related to active duty.
c)  If PTSD is diagnosed on examination, the examiner must identify the stressor(s) which serve as the basis for the PTSD diagnosis.  If PTSD is not diagnosed, the examiner should explain why such a diagnosis is not warranted.

d)  The examiner should also opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran developed a psychosis within two years of his separation from service. 

A clear rationale for all opinions must be provided.

5.  Schedule the Veteran for a VA examination to determine the current severity of his left knee chondromalacia and degenerative arthritis.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

6.  Schedule the Veteran for a VA examination to determine the current severity of his tinea pedis.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

7.  Schedule the Veteran for a VA examination to determine the current severity of his circumcision residuals.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

Then, after undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record since the June 2011 Statement of the Case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


